DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 - 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10/482746 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following instant application and patent key concept comparisons.  The following is caparison of claims of the instant application with corresponding claims of the conflict patent:
Instant Application
U.S. Patent No. 10/482746
 21. A computer-implemented method for detecting and generating an automated response to a catastrophic event, the computer-implemented method comprising: 

analyzing event data generated by a plurality of sensors positioned in and around a plurality of structures to determine that an event threshold for a first event type has been met or exceeded by the event data; 

identifying a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;  



providing operational instructions based upon the first event type to a customer sensor  associated with the customer.


response to a catastrophic event, the computer-implemented method comprising: 

analyzing the event data to determine that the event threshold has been met or exceeded by 
the event data and that the first event type has occurred;  

identifying a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be 
affected by the first event type;  


customer who resides on property within the geographic boundary;  and

providing operational instructions based on the first event type to a customer sensor 
installed on the property of the customer.


wherein the response includes an indication that human personnel should be deployed to the area associated with the event data.
2. The computer-implemented method of claim 1, 

wherein the response includes an indication that human personnel should be deployed to the area associated with the event data.

23. The computer-implemented method of claim 21, 

wherein the response includes a list of person(s) residing in the area associated with the event data.
3. The computer-implemented method of claim 1, 

wherein the response includes a list of person(s) residing in the area associated with the event data. 
24. The computer-implemented method of claim 21, wherein the response includes 

(i) determining a GPS location of a second customer based upon GPS location data; and

ii) determining that the GPS location of the second customer is within the geographic boundary for the area associated with the event.

25. The computer-implemented method of claim 24, wherein the response further includes generating an alternate route for a vehicle of the second customer and transmitting the alternate route to at least one of the vehicle and a mobile device of the user.
4. The computer-implemented method of claim 1, wherein the response includes 

(i) determining a GPS location of a second customer based upon GPS location data;  

(ii) determining that the GPS location of the second customer is within the geographic boundary for the area associated with the event;  and 

(iii) generating an alternate route for a vehicle of the second customer and 
transmitting the alternate route to at least one of the vehicle and a mobile 
device of the user. 
26. The computer-implemented method of claim 23, further comprising comparing a set of insurance claims with the list of person(s).
5. The computer-implemented method of claim 3, further comprising the step of comparing a set of insurance claims with the list of person(s).


27. The computer-implemented method of claim 21, wherein at least some of the event data is weather-related data received from an 



wherein at least some of the event data is received from an external database configured for alarm system monitoring.
7. The computer-implemented method of claim 1, 

wherein at least some of the event data is received from an external database configured for alarm system monitoring. 
32. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate physical weather-related data.
11. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate physical weather-related data.
33. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate traffic-related data.
12. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate traffic-related data.
34. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate structural status information regarding the plurality of structures.
13. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate structural status information regarding the plurality of structures.
35. The computer-implemented method of claim 21, further comprising the step of 

confirming the occurrence of the first event type by comparison of the event data with a supplemental data set, the supplemental data set including weather-related data received from an external database configured for weather tracking.
14. The computer-implemented method of claim 1, further comprising the step of 

confirming the occurrence of the first event type by comparison of the event data with a supplemental data set, the supplemental data set including weather-related data received from an external database configured for weather tracking.
36.  A non-transitory computer-readable medium with an executable program stored thereon for detecting and generating an automated response to a catastrophic event, wherein the program instructs a processing element of a computing device to perform the following:









analyze event data generated by a plurality of sensors positioned in and around a plurality of houses to determine that event threshold for a first event type has been met or exceeded by the event data;

identify a geographic boundary for an area associated with the event data at least in party by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;

automatically generate a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary; and


provide operational instructions based upon the first event type to a customer sensor associated with the customer.



set an event threshold that is for a 
first event type and that is configured for comparison against event data 
generated by a plurality of sensors positioned in and around a plurality of 
houses;  




identify a geographic boundary for an area associated with the event data at least in party by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and 
likely to be affected by the first event type;  

automatically generate a 
response based on the first event type and the geographic boundary, including 
by identifying a customer who resides on property within the geographic 
boundary;  and 

provide operational instructions based on the first event type to a customer sensor installed on the property of the customer.


a communication element configured to receive event data generated by a plurality of sensors positioned in and around a structure;

a memory element electronically coupled to the communication element, the memory element configured to store data and executable instructions; and

a processing element electronically coupled to the communication element and the memory element, the processing element configured to 







analyze event data generated by the plurality of sensors to determine that an event threshold for a first event type has been met or exceeded by the event data;

identify a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, 
the area associated with the event data comprising areas affected by and likely to be affected by the first event type;

automatically generate a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary: and

provide operational instructions based upon the first event type to a customer sensor associated with the customer.


a communication element configured to receive event data generated by a plurality of sensors positioned in and around a structure;  

a memory element electronically coupled to the communication element, the memory element configured to store data and 
executable instructions;  and 

a processing element electronically coupled to 
the communication element and the memory element, the processing element configured to 

set an event threshold that is for a first event 


analyze the event data to determine that the event threshold has been met or exceeded by the event data, and that the first event type has 
occurred;  

identify a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;  

automatically generate a response based on the first event type and the geographic boundary, including by identifying a customer who resides on property within the 
geographic boundary;  and 

provide operational instructions based on the first event type to a customer sensor installed on the property of the customer.


Claims 29-31 and 38-40 contains only obvious modification of independent claims 1 and 16, respectively. 


Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10/733868 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following instant application and patent key concept comparisons.  The following is comparison of claims of the instant application with the corresponding claims of the conflict patent:
Instant Application
U.S. Patent No. 10/733,868
 21. A computer-implemented method for detecting and generating an automated response to a catastrophic event, the computer-implemented method comprising: 

analyzing event data generated by a plurality of sensors positioned in and around a plurality of structures to determine that an event threshold for a first event type has been met or exceeded by the event data; 

identifying a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;  

automatically generating a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary; and 

providing operational instructions based upon the first event type to a customer sensor associated with the customer.



analyzing event data generated by a plurality of sensors positioned in and around a plurality of structures to determine that an event threshold for a first event type has been met or exceeded by the event data; 

identifying a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;  

automatically generating a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary; and 

providing operational instructions based upon the first event type to a customer sensor installed on the property of the customer.



wherein the response includes an indication that human personnel should be deployed to the area associated with the event data.
2. The computer-implemented method of claim 1, 

wherein the response includes an indication that human personnel should be deployed to the area associated with the event data.

23. The computer-implemented method of claim 21, 

wherein the response includes a list of person(s) residing in the area associated with the event data.
3. The computer-implemented method of claim 1, 

wherein the response includes a list of person(s) residing in the area associated with the event data. 
24. The computer-implemented method of claim 21, wherein the response includes 

(i) determining a GPS location of a second customer based upon GPS location data; and

ii) determining that the GPS location of the second customer is within the geographic boundary for the area associated with the event.




(i) determining a GPS location of a second customer based upon GPS location data;  

(ii) determining that the GPS location of the second customer is within the geographic boundary for the area associated with the event.
25. The computer-implemented method of claim 24, wherein the response further includes 

generating an alternate route for a vehicle of the second customer and transmitting the alternate route to at least one of the vehicle and a mobile device of the user.
5. The computer-implemented method of claim 1, wherein the response includes 

generating an alternate route for a vehicle of the second customer and transmitting the alternate route to at least one of the vehicle and a mobile device of the user. 

26. The computer-implemented method of claim 23, further comprising 

comparing a set of insurance claims with the list of person(s).
6. The computer-implemented method of claim 3, further comprising the step of 

comparing a set of insurance claims with the list of person(s).
27. The computer-implemented method of claim 21, 

wherein at least some of the event data is weather-related data received from an external database configured for weather tracking
7. The computer-implemented method of claim 1, 

wherein at least some of the event data is weather-related data received from an external database configured for weather tracking.
28. The computer-implemented method of claim 21, 

wherein at least some of the event data is received from an external database configured for alarm system monitoring.
7. The computer-implemented method of claim 1, 

wherein at least some of the event data is received from an external database configured for alarm system monitoring. 
32. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate physical weather-related data.
 12. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate physical weather-related data.
33. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate traffic-related data.
13. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate traffic-related data.
34. The computer-implemented method of claim 21, 

wherein at least some of the plurality of sensors generate structural status information regarding the plurality of structures.
14. The computer-implemented method of claim 1, 

wherein at least some of the plurality of sensors generate structural status information regarding the plurality of structures.
35. The computer-implemented method of claim 21, further comprising the step of 

confirming the occurrence of the first event type by comparison of the event data with a 


confirming the occurrence of the first event type by comparison of the event data with a 


analyze event data generated by a plurality of sensors positioned in and around a plurality of houses to determine that event threshold for a first event type has been met or exceeded by the event data;

identify a geographic boundary for an area associated with the event data at least in party by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and likely to be affected by the first event type;

automatically generate a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary; and


provide operational instructions based upon the first event type to a customer sensor associated with the customer.

16. A non-transitory computer-readable medium with an executable program stored thereon for detecting and generating an automated response to a catastrophic event, wherein the program instructs a processing element of a 
computing device to perform the following: 

analyze the event data to determine that the event threshold has been met or exceeded by the event data, and that the first event type has occurred;  


identify a geographic boundary for an area associated with the event data at least in party by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, the area associated with the event data comprising areas affected by and 
likely to be affected by the first event type;  

automatically generate a response based on the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary;  and 

provide operational instructions based on the first event type to a customer sensor installed on the property of the customer.
37. A computing device for detecting and generating an automated response to a catastrophic event, the device comprising:

a communication element configured to receive event data generated by a plurality of sensors positioned in and around a structure;

a memory element electronically coupled to the communication element, the memory 

a processing element electronically coupled to the communication element and the memory element, the processing element configured to 


analyze event data generated by the plurality of sensors to determine that an event threshold for a first event type has been met or exceeded by the event data;

identify a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, 
the area associated with the event data comprising areas affected by and likely to be affected by the first event type;

automatically generate a response based upon the first event type and the geographic boundary, including by identifying a customer who resides on property within the geographic boundary: and

provide operational instructions based upon the first event type to a customer sensor associated with the customer.


a communication element configured to receive event data generated by a plurality of sensors positioned in and around a structure;  

a memory element electronically coupled to the communication element, the memory element configured to store data and 


a processing element electronically coupled to 
the communication element and the memory element, the processing element configured to 

analyze event data generated by the plurality of sensors to determine that an event threshold has been met or exceeded by the event data;  

identify a geographic boundary for an area associated with the event data at least in part by encompassing the plurality of sensors and by processing at least one datum relating to at least one characteristic of the first event type, 
the area associated with the event data comprising areas affected by and likely to be affected by the first event type;  

automatically generate a response based on the first event type and the geographic boundary, including by identifying a customer who resides on property within the 
geographic boundary;  and 

provide operational instructions based on the first event type to a customer sensor installed on the property of the customer.


Claims 29-31 and 38-40 recite obvious modification of independent claims 1 and 17, respectively

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684